         Case 1:19-cv-08217-DLC Document 58 Filed 06/16/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 JONATHAN FLEISIG and CONDOR ALPHA ASSET :
 MANAGEMENT,                             :               19cv8217 (DLC)
                     Plaintiffs,         :
                                         :                    ORDER
           -v-                           :
                                         :
 ED&F MAN CAPITAL MARKETS, INC. and      :
 PARAGON GLOBAL MARKETS, LLC,            :
                                         :
                     Defendants.         :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On June 12, 2020, the Court granted defendant Paragon

Global Markets, LLC’s (“Paragon”) motion to dismiss.            It is

hereby

     ORDERED that a conference is scheduled for the remaining

parties on June 26, 2020 at 2:00 pm.         The conference will take

place by Skype for Business videoconference.           To access the

conference, paste the following link into your browser:

https://meet.lync.com/fedcourts-nysd/anthony_sampson/L2JM7RHT.

     To use this link, you may need to download software to use

Skype’s videoconferencing features.         Participants are directed

to test their videoconference setup in advance of the conference

-- including their ability to access the link above.            Users who

do not have an Office 365 account may use the “Join as Guest”

option.    When you successfully access the link, you will be
      Case 1:19-cv-08217-DLC Document 58 Filed 06/16/20 Page 2 of 3



placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Skype for Business.    For further instructions concerning Skype

for Business and general guidelines for participation in video

and teleconferencing, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020.           Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for

Business, may access the conference audio using the following

credentials:

     Call-in number:       917-933-2166

     Conference ID:        806468769

     IT IS FURTHER ORDERED that by Thursday, June 25, 2020 at

5:00 p.m., the parties shall file a joint letter informing the

Court whether they have successfully tested Skype for Business.

If the parties are unable to successfully test Skype for
         Case 1:19-cv-08217-DLC Document 58 Filed 06/16/20 Page 3 of 3



Business, the June 26 conference will proceed as a telephone

conference, as opposed to a Skype for Business videoconference.

If the conference proceeds as a telephone conference, the

parties shall use the following dial-in credentials, which are

also accessible to the press and public:

     Dial-in:                 888-363-4749

     Access code:             4324948

Dated:       New York, New York
             June 16, 2020


                                    __________________________________
                                              DENISE COTE
                                      United States District Judge
